Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
April 13, 2017, but is effective as of the Commencement Date (as hereinafter
defined), by and between Forbes Energy Services LLC, a Delaware limited
liability company (the “Employer”), and Steve Macek, residing at 4305 Spring
Creek Dr., Corpus Christi, TX 78410 (the “Employee”).

WITNESSETH:

1. Employment. Employer has employed and hereby continues to employ Employee,
and Employee hereby accepts such continued employment, upon the terms and
subject to the conditions set forth in this Agreement. Employee shall be
employed by Employer but may serve (and if requested by Employer shall serve) as
an officer and/or director of its parent, Forbes Energy Services Ltd.
(“Parent”), or any subsidiary or affiliate of Employer or Parent.

2. Term. The term of employment under this Agreement shall commence on April 13,
2017 (the “Commencement Date”) and shall continue for four (4) years thereafter
(such four year period, the “Initial Term”); provided, however, that, unless
terminated as contemplated herein, beginning on the first day after the Initial
Term and on every anniversary of such date thereafter (each a “Renewal Date”),
the then-existing term of this Agreement shall automatically be extended one
additional year unless either party gives the other written notice of
termination between one hundred eighty (180) and two hundred forty (240) days
prior to any such Renewal Date. For the avoidance of doubt, notice of
termination of this Agreement given any time other than between the one hundred
eighty (180) and two hundred forty (240) days prior to a Renewal Date shall be
void and ineffective. Written notice by Employer shall be solely pursuant to a
duly adopted resolution of Employer’s or Parent’s board of directors. Following
the date of termination of employment, Employee shall have no further rights,
including but not limited to rights under Section 8, or obligations hereunder,
except obligations set forth in Sections 10 and 11.

3. Compensation and Benefits.

(a) Employer shall pay to Employee as compensation for all services rendered by
Employee a basic annualized salary of $400,000.00 per year during the Initial
Term, or such other sums as the parties may agree on from time to time, payable
semi-monthly or in other more frequent installments, as determined by the Board
(as hereinafter defined). The board of directors of Parent or, if the same is
established, the compensation committee of the board of directors of Parent (the
“Compensation Committee”), by providing direction through the board of directors
of Employer (collectively, the board of directors of Parent, the Compensation
Committee and the board of directors of Employer are referred to as the “Board”)
shall have the right to increase Employee’s compensation from time to time and
Employee shall be entitled to an annual review thereof or more frequently as
determined by the Board. In addition, the Board, in its discretion, may, with
respect to any year during the term hereof, award a bonus or bonuses to
Employee; provided, however, Employer shall annually provide Employee with a
bonus based on the terms to be determined by the Compensation Committee or the
Board. Such terms shall be more particularly described in Appendix “A” to be
attached hereto. Appendix “A” may be modified,

 

1



--------------------------------------------------------------------------------

supplemented, or replaced from time to time as determined by the Compensation
Committee and established by written agreement between Employer and Employee for
the purpose of defining the then current bonus calculation methodologies from
the applicable year(s). The compensation provided for in this Section 3(a) shall
be in addition to any pension or profit sharing payments set aside or allocated
for the benefit of Employee in either a tax qualified plan or otherwise.

It is the intention of the parties that an Appendix “B” will be approved by the
Board and signed by the Chairman of the Compensation Committee or a
non-management representative of the Board and the Employee no later than
June 30 of each calendar year (or portion thereof) covered by this Agreement, as
amended. In the absence of an approval by the Compensation Committee or the
Board of such an Appendix “B” for any year (or portion thereof), the Appendix
“B” for the prior year will remain in full force and effect.

(b) Employer shall reimburse Employee for all reasonable expenses incurred by
Employee in the performance of his duties under this Agreement, in accordance
with the Employer’s expense reimbursement policy; provided, however, that
Employee must furnish to Employer an itemized account, in form satisfactory to
Employer, in substantiation of such expenditures.

(c) Employee shall be entitled to such fringe benefits including, but not
limited to, medical and family insurance benefits as may be provided from time
to time by Employer to other senior officers of Employer and on an economic
basis consistent with past practices and policies of Employer; provided,
however, that any health insurance shall not provide for a preexisting condition
limitation, and, provided further, that during the term of this Agreement, the
aggregate annual cost for such fringe benefits shall not exceed $36,000.

(d) To the extent permitted by applicable law and terms of the benefit plans,
Employer shall include in Employee’s credited service, in any case where
credited service is relevant in determining eligibility for or benefits under
any employee benefits plan, the Employee’s service for any parent, subsidiary or
affiliate of Employer or for any predecessor thereof and time served at prior
employers.

(e) Employer shall provide Employee with a vehicle or auto allowance during the
term of the Agreement as approved by the President and Chief Executive Officer.
Employer will also pay for auto insurance, maintenance and fuel, unless such
auto allowance is set to cover insurance and maintenance. Employee may use the
automobile for personal use and will pay all taxes related to such personal use.

(f) The amount of expenses eligible for reimbursement or in-kind benefits
provided during a calendar year may not affect the expenses eligible for
reimbursement to be provided in any other calendar year. Reimbursement of
eligible expenses will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

2



--------------------------------------------------------------------------------

(g)

(i) Employee shall be eligible to participate in such incentive compensation and
stock option plans that have been approved or may in the future be approved by
the shareholders of Parent or Employer and administered by the Board.

(ii) Employee and Employer agree that in connection with the Reorganization (as
hereinafter defined), Parent shall establish a customary management incentive
plan (the “MIP”) under which shares of new common stock of Parent equal to
twelve and one-half of one percent (12.5%) times the sum of (a) the number of
shares of new common stock of Parent issued to holders of Parent’s 9% senior
notes as of the effective date of the Reorganization and (b) the number of
shares of new common stock issuable under the MIP will be reserved for grants
made from time to time to the officers and other key employees of Employer or
Parent, including Employee (the “MIP Aggregate Equity”). Employer and Employee
agree that the MIP shall provide for grants of eight and one half of one percent
(8.5%) of the MIP Aggregate Equity on the effective date of the Reorganization
or reasonably promptly thereafter, the distribution (including the distribution
to the Employee) of which shall be determined by the Chairman of the Board in
consultation with the Board, subject to the following: (i) one percent (1%) of
the MIP Aggregate Equity will vest upon the achievement of certain performance
metrics based on the business plan of Employer approved by the Board, (ii) seven
and two-tenths of one percent (7.2%) of the MIP Aggregate Equity shall vest as
follows: one-fifth (1/5th) shall vest on the later of (i) effective date of the
Reorganization and (ii) the date of grant and one-fifth (1/5th) shall vest on
each one year anniversary through the fourth anniversary of the effective date
of the Reorganization, and (iii) if Exit Financing Termination Date (as defined
in the MIP) does not occur within eighteen (18) months following the
Commencement Date, an additional number of shares shall be allocated (the “Exit
Financing Awards”), such number determined by multiplying the product of
three-tenths of one percent (0.3%) of the MIP Aggregate Equity times a fraction,
(A) the numerator of which is the number of days between (x) eighteen
(18) months after the Commencement Date and (y) the Exit Financing Termination
Date, and (B) the denominator of which is the number of days between
(x) eighteen (18) months after the Commencement Date and (y) the stated maturity
date of the Exit Financing. The Exit Facility Awards, if any, shall be allocated
ratably on the same basis as the seven and two-tenths of one percent (7.2%) of
the MIP Aggregate Equity and shall vest as follows: (i) two-fifths
(2/5ths) shall vest on the first day following the date that is eighteen
(18) months after the Commencement Date and (ii) one-fifth (1/5th) shall vest on
each of the second, third and fourth anniversaries of the Commencement Date. The
remaining pool of four percent (4%) of the MIP Aggregate Equity under the MIP
shall be reserved for distribution as determined by the Board in consultation
with the Chairman of the Board or, in the event of a Change in Control, shall be
granted and allocated as set forth in the MIP.

4. Duties. Employee is engaged and shall serve as Executive Vice President and
Chief Operating Officer of Employer. In addition, Employee shall have such other
duties and hold such other offices as may from time to time be reasonably
assigned to him by the Board. These services shall be provided from offices
located in Alice, Texas or such other location as may be mutually agreed.

 

3



--------------------------------------------------------------------------------

5. Extent of Services; Vacations and Days Off.

(a) During the term of his employment under this Agreement, Employee shall
devote substantially his full business time, energy and attention to the benefit
and business of Employer as may be necessary in performing his duties pursuant
to this Agreement, subject to the following sentence. Employee shall not provide
services of a business nature to any other person except that the Employee may
engage in the Permitted Activities (as defined in Section 11(e)) provided that
such activities do not significantly interfere with the Employee’s performance
of his duties hereunder. In order to maximize Employee’s efficiency and
effectiveness for Employer, Employee may utilize the services of his executive
assistant to assist Employee with de minimis personal matters.

(b) Employee shall be entitled to vacations and holidays with pay and to such
personal and sick leave with pay in accordance with the policy of Employer as
may be established from time to time by Employer and applied to other senior
officers of Employer; provided, however, that Employee shall annually be
entitled to the maximum number of vacation days and holidays afforded to any
other officer of Employer or Parent.

6. Facilities. Employer shall provide Employee with a fully furnished office of
no less stature, type, and size than was provided as of the Commencement Date,
and the facilities of Employer shall be generally available to Employee in the
performance of his duties pursuant to this Agreement; it being understood and
contemplated by the parties that all equipment, supplies and office personnel
required for Employee’s performance of duties under this Agreement shall be
supplied by Employer.

7. Illness or Incapacity, Termination on Death.

(a) If during the term of his employment Employee becomes permanently disabled,
as defined below, or dies, Employer shall pay to the Employee or his estate
compensation through the date of death or determination of permanent disability,
including salary, any prior year bonus compensation earned but not yet paid and
the pro-rated portion of any current year bonus as and when determined in the
ordinary course of the calculation of current year bonus due to other executive
officers of Employer. Employer shall continue to provide medical insurance and
other benefits to which Employee’s dependents would otherwise have been entitled
for one year following the date of death or determination of permanent
disability. Effective upon the date of death or determination of permanent
disability, any and all options, rights or awards granted in conjunction with
Parent’s or Employer’s incentive compensation and stock option plans shall
immediately vest. Except for the benefits set forth in the preceding sentences
and any life insurance benefits included in the benefit package provided at such
time by Employer to Employee, Employer shall have no additional financial
obligation under this Agreement to Employee or his estate. After receiving the
payments and health insurance benefits provided in this subparagraph (a),
Employee and his estate shall have no further rights under this Agreement.

 

4



--------------------------------------------------------------------------------

(b)

(i) During any period of disability, illness or incapacity during the term of
this Agreement that renders Employee at least temporarily unable to perform the
services required under this Agreement for a period that shall not equal or
exceed ninety (90) continuous days (provided that a return to full work status
of less than five full days shall be deemed not to interrupt the calculation of
such 90 days), Employee shall receive the compensation payable under
Section 3(a) of this Agreement plus any bonus compensation earned through the
last day of such ninety (90) day period but not yet paid, less any benefits
received by him under any disability insurance carried by or provided by
Employer. All rights of Employee under this Agreement (other than rights already
accrued) shall terminate as provided below upon Employee’s permanent disability
(as defined below), although Employee shall continue to receive any disability
benefits to which he may be entitled under any disability income insurance that
may be carried by or provided by Employer from time to time; Employer hereby
agrees to provide such insurance on a same occupation basis.

(ii) The terms “permanently disabled” and “permanent disability” as used in this
Agreement shall mean that Employee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under any long term disability plan maintained by Employer that
covers Employee. In the absence of such a long term disability plan,
“permanently disabled” and “permanent disability” shall mean that Employee is
unable to engage in any substantial gainful activity for a period of at least
ninety (90) days in any one-year period by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months. In
the event Employee becomes “permanently disabled,” the Board may terminate
Employee’s employment under this Agreement upon ten (10) days’ prior written
notice. If any determination with respect to “permanent disability” is disputed
by Employee, the parties hereto agree to abide by the determination with respect
to “permanent disability” of a panel of three physicians. Employee and the Board
shall each appoint one member, and the third member of the panel shall be
appointed by the other two members. Employee agrees to make himself available
for and submit to examinations by such physicians as may be directed by the
Board. Failure to submit to any such examination shall constitute a breach of a
material part of this Agreement.

8. Other Terminations.

(a)

(i) Employee may terminate his employment hereunder for any reason whatsoever
upon giving at least thirty (30) days’ prior written notice. In addition,
Employee shall have the right to terminate his employment hereunder (a) at any
time for “good reason” or (b) on the conditions provided for in
Sections 8(d)(i)(1), 8(d)(i)(2) or 8(d)(i)(3) of this Agreement following a
Change in Control. As used herein, “good reason” means the occurrence of any of
the following: (1) the relocation of Employee’s office to a location outside the
State of Texas, (2) Employee no longer holds the principal executive office held
by Employee on the Commencement Date, or (3) a change in reporting structure of
Employer or Parent where Employee is required to report to someone holding a
title or position different than the title or position of the person (or the
Board in the case of the President and Chief Executive Officer) that Employee
was required to report to on the Commencement Date.

 

5



--------------------------------------------------------------------------------

(ii) If Employee gives notice pursuant to the first sentence of Section 8(a)(i)
but not based on the second sentence of Section 8(a)(i) above, Employer shall
have the right to relieve Employee, in whole or in part, of his duties under
this Agreement (without reduction in compensation through the termination date).

(iii) If Employee terminates his employment hereunder pursuant to clause (a) of
the second sentence of Section 8(a)(i) above, then (a) any and all options,
rights or awards granted in conjunction with Parent’s or Employer’s incentive
compensation and stock option plans (other than awards subject to performance
criteria (“Performance Awards”)) shall immediately vest and a “pro rata portion”
of each Performance Award shall remain outstanding until the end of the
applicable performance period (or, if earlier, until the occurrence of a Change
in Control) and shall vest or not based on the actual performance for the
performance period or, if applicable, upon the Change in Control as provided in
Section 8(d)(i), and (b) Employee shall continue to receive the salary, bonus
and other compensation and benefits specified in Section 3 for the remainder of
the Initial Term or any then applicable Extension Period, in each case in the
amount and kind and at the time provided for in Section 3 (provided, however,
that if such benefits are not available under Employer’s benefit plans or
applicable law, Employer shall be responsible for the cost of providing
equivalent benefits); provided that, bonuses for each calendar year until the
termination of this Agreement shall be paid based on the greater of (x) the
amount equal to the total bonus paid for the last completed year for which
bonuses have been paid or (y) the amount equal to the bonuses that would have
been payable for the then current year (or, in the case of a date of termination
of employment that occurs between January 1 of any year and the date that
bonuses are paid based on the previous year, such previous year), determined on
a basis consistent with the last completed year for which bonuses have been paid
but using the projected bonus amounts for the then current year (or, in the case
of a date of termination of this Agreement that occurs between January 1 of any
year and the date that bonuses are paid based on the previous year, such
previous year) determined by extrapolating the information as of the date of
termination of this Agreement based on the best information available at the
time of the calculation; provided further that, notwithstanding the termination
of this Agreement, Employee’s covenants set forth in Sections 10 and 11 shall
remain in full force and effect. If Employee shall violate any of the provisions
of Sections 10 or 11 at any time prior to the termination of this Agreement,
then, in addition to its other rights and remedies, Employer shall have the
right to terminate all further payments of compensation or benefits to Employee,
and shall have no further obligation therefor.

For purposes of this Agreement, the “pro rata portion” of a Performance Award
shall be the amount calculated by multiplying the full amount determined based
on the Employer’s achievement of the performance criteria for the full
performance period specified in the applicable award agreement between Employer
and Employee by a fraction, the numerator of which is the number of days of the
performance period through Employee’s termination of employment and the
denominator of which is the number of days of the performance period.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Extension Period” shall mean the
period from a Renewal Date to the day immediately preceding the first
anniversary of such Renewal Date.

(b)

(i) Except as otherwise provided in this Agreement, Employer may terminate the
employment of Employee hereunder only for “good cause” (as defined below) and
upon written notice.

(ii) As used herein, “good cause” shall mean:

(1) Employee’s conviction of either a felony involving moral turpitude or any
crime in connection with his employment by Employer that causes Employer a
substantial detriment, but specifically shall not include traffic offenses;

(2) actions or inactions by Employee that clearly are contrary to the best
interests of Employer;

(3) Employee’s willful failure to take actions permitted by law and necessary to
implement policies of the Board that the Board has communicated to him in
writing, provided that such policies that are reflected in minutes of a Board
meeting attended in its entirety by Employee shall be deemed communicated to
Employee;

(4) Employee’s continued failure to devote substantially his full business time,
energy and attention to his duties as an executive officer of Employer or its
affiliates as contemplated in Section 5(a) above, following written notice from
the Board to Employee of such failure; or

(5) any condition that either resulted from Employee’s current substantial
dependence on alcohol, or any narcotic drug or other controlled or illegal
substance. If any determination of substantial dependence is disputed by
Employee, the parties hereto agree to abide by the decision of a panel of three
physicians appointed in the manner specified in Section 7(b)(ii) of this
Agreement.

(6) With respect to (ii) through (v) above, such circumstances shall not
constitute “good cause” unless Employee has failed to cure such circumstances
within ten (10) business days following written notice thereof from the Board
identifying in reasonable detail the manner in which the Employer believes that
Employee has not performed such duties and indicating the steps Employer
requires to cure such circumstances.

 

7



--------------------------------------------------------------------------------

(iii) Termination of the employment of Employee for reasons other than those
expressly specified in this Agreement as good cause shall be deemed to be a
termination of employment “without good cause.”

(c)

(i) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the end of the Initial Term or any then
applicable Extension Period, Employee shall continue to receive the salary,
bonus and other compensation and benefits specified in Section 3 for the
remainder of the Initial Term or any then applicable Extension Period, in each
case in the amount and kind and at the time provided for in Section 3 (provided,
however, that if such benefits are not available under Employer’s benefit plans
or applicable law, Employer shall be responsible for the cost of providing
equivalent benefits); provided that, bonuses for each calendar year until the
termination of employment shall be paid based on the greater of (x) the amount
equal to the total bonus paid for the last completed year for which bonuses have
been paid or (y) the amount equal to the bonuses that would have been payable
for the then current year (or, in the case of a date of termination of
employment that occurs between January 1 of any year and the date that bonuses
are paid based on the previous year, such previous year), determined on a basis
consistent with the last completed year for which bonuses have been paid but
using the projected bonus amounts for the then current year (or, in the case of
a date of termination of employment that occurs between January 1 of any year
and the date that bonuses are paid based on the previous year, such previous
year) determined by extrapolating the information as of the date of termination
of employment based on the best information available at the time of the
calculation; provided further that, notwithstanding such termination of
employment, Employee’s covenants set forth in Sections 10 and 11 shall remain in
full force and effect. If Employee shall violate any of the provisions of
Sections 10 or 11 at any time prior to the expiration of the Initial Term or the
applicable Extension Period, then, in addition to its other rights and remedies,
Employer shall have the right to terminate all further payments of compensation
or benefits to Employee, and shall have no further obligation therefor.

(ii) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the end of the Initial Term or any then
applicable Extension Period, any and all options, rights or awards granted in
conjunction with Parent’s or Employer’s incentive compensation and stock option
plans (other than Performance Awards) shall immediately vest and a “pro rata
portion” of each Performance Award shall remain outstanding until the end of the
applicable performance period (or, if earlier, until the occurrence of a Change
in Control) and shall vest or not based on the actual performance for the
performance period or, if applicable, upon the Change in Control as provided in
Section 8(d)(i).

(iii) The parties agree that, because there can be no exact measure of the
damages that would occur to Employee as a result of a termination by Employer of
Employee’s employment without good cause, the payments and benefits paid and
provided pursuant to Section 8 shall be deemed to constitute liquidated damages
and not a penalty for Employer’s termination of Employee’s employment without
good cause, and Employer agrees that Employee shall not be required to mitigate
his damages.

 

8



--------------------------------------------------------------------------------

(d)

(i) If a Change in Control (as defined in the MIP as in effect on the
Commencement Date) of Parent shall occur, then any and all options, rights or
awards (including restricted stock awards and restricted stock unit awards)
granted to Employee in conjunction with the Parent’s or Employer’s incentive
compensation or equity incentive compensation plans shall be deemed to have
vested immediately prior to such Change in Control; provided that, with respect
to the immediate vesting of any and all Performance Awards, such awards shall
immediately vest if and to the extent determined by the Board at the time of
grant and set forth in the applicable award agreement between Employee and
Employer. Further, if a Change in Control of Parent shall occur, and

(1) Employee shall voluntarily terminate his employment following such Change in
Control in the event that the Employer:

(A) has after the Change in Control reduced Employee’s annual base salary or
potential bonus level or any incentive compensation or equity incentive
compensation plan benefit (as in effect immediately before such Change in
Control);

(B) has relocated Employee’s office to a location that is more than 10 miles
from the location in which Employee principally works for Employer or Parent
immediately before such Change in Control;

(C) has relocated the principal executive office of Parent, Employer or the
office of Employer’s operating group for which Employee performed the majority
of his services for Employer during the year before the Change in Control to a
location that is more than 10 miles from the location of such office immediately
before such Change in Control;

(D) has required Employee, in order to perform duties of substantially equal
status to those duties Employee performed immediately before the Change in
Control, to travel on Employer’s business to a substantially greater extent than
is consistent with Employee’s travel obligations immediately before such Change
in Control;

(E) has failed to continue to provide Employee with benefits substantially
equivalent to those enjoyed by Employee under any of Employer’s life insurance,
medical, health and accident or disability plans and incentive compensation or
equity incentive compensation plans in which Employee was participating
immediately before the Change in Control;

(F) has taken any action that would directly or indirectly materially reduce any
of such benefits or deprive Employee of any material fringe benefit enjoyed by
Employee immediately before the Change in Control;

 

9



--------------------------------------------------------------------------------

(G) has failed to provide Employee with at least the number of paid vacation
days to which Employee is entitled on the basis of years of service under
Employer’s normal vacation policy in effect immediately before the Change in
Control giving credit for time served at Employer or Parent;

(2) Employee shall voluntarily terminate his employment following such Change in
Control in the event that, as a result of the Change in Control and a change in
circumstances thereafter significantly affecting his position other than those
listed in Section 8(d)(i)(1) above, he no longer has the authorities, powers,
functions or duties attached to his position as an executive officer of
Employer, Parent or any of their affiliates;

(3) Employee shall voluntarily terminate his employment following such Change in
Control, in the event that there has been a substantial diminution of his
duties, responsibilities, status, title or position as an executive officer of
Employer, Parent or any of their affiliates; or

(4) Employee shall have his employment terminated by Employer for reasons other
than those specified in Section 8(b)(ii) following such Change in Control;

then in any of the above four cases, Employee shall be entitled to receive the
salary, bonus and other compensation and benefits specified in Section 8(a)(iii)
for the periods specified in such section.

(ii) Employee acknowledges and agrees that the reorganization of Parent (the
“Reorganization”) pursuant to which this Agreement is entered into shall not be
deemed a Change in Control (or phrase having a similar import) for purposes of
this Agreement, the Prior Agreement or any other agreement, plan or arrangement
to which Employee is a party or in which Employee has any interest.

(e) If the employment of Employee is terminated for good cause under
Section 8(b)(ii) of this Agreement, or if Employee voluntarily terminates his
employment by written notice to Employer under Section 8(a) of this Agreement
without reliance on Section 8(d), Employer shall pay to Employee any
compensation earned but not paid to Employee prior to the effective date of such
termination. Under such circumstances, such payment shall be in full and
complete discharge of any and all liabilities or obligations of Employer to
Employee hereunder, and Employee shall be entitled to no further benefits under
this Agreement. Employee must, however, still comply with the obligations set
forth in Sections 10 and 11 of this Agreement.

(f) Employer’s obligations to provide the compensation and benefits (the
“Severance Benefits”) under Sections 8(a)(iii), 8(c) or 8(d), as applicable,
shall be conditioned upon Employee having executed and delivered to Employer the
release of claims substantially in the form attached hereto as Appendix C (the
“Release”) and the period (if any) during which the

 

10



--------------------------------------------------------------------------------

Release can be revoked having expired within the 45-day period following the
Employee’s date of termination; provided, that, if such 45-day period spans two
(2) calendar years, no Severance Benefits shall be paid or commenced to be paid
until the second year, with the first payment including any amount that would
have been paid during such forty-five (45) day period but for this sentence
being made promptly following such forty-five (45) day period. Employer and
Employee agree that, should Employer fail to provide the Severance Benefits to
Employee, the Release shall be void ab initio.

9. Inventions and Other Intellectual Property. Employee agrees that during the
term of his employment by Employer, he will disclose to Employer (and no one
else) all ideas, methods, plans, developments or improvements known by him which
relate directly or indirectly to the business of Employer, whether acquired by
Employee before or during his employment by Employer. Nothing in this Section 9
shall be construed as requiring any such communication where the idea, plan,
method or development is lawfully protected from disclosure as a trade secret of
a third party or by any other lawful prohibition against such communication.

10. Confidential Information and Trade Secrets.

(a) For purposes of this Agreement, the term “Forbes’s Business” shall mean any
business in which the Company or any of its subsidiaries are engaged, including,
without limitation, the business of providing oilfield services relating to,
among other things, fluid handling, well servicing and workovers, and tubing
testing in the Restricted Area (as defined below). In this business, Employer
generates a tremendous volume of Confidential Information and Trade Secrets
which it hereby agrees to share with Employee, and which Employee will have
access to and knowledge of through or as a result of Employee’s employment with
the Employer. “Confidential Information and Trade Secrets” includes any
information, data or compilation of information or data developed, acquired or
generated by Employer, or its employees (including information and materials
conceived, originating, discovered, or developed in whole or in part by Employee
at the request of or for the benefit of Employer or while employed by Employer),
which is not generally known to persons who are not employees of Employer, and
which Employer generally does not share other than with its employees, or with
its customers and suppliers on an individual transactional basis. “Confidential
Information and Trade Secrets” may be written, verbal or recorded by electronic,
magnetic or other methods, whether or not expressly identified as “Confidential”
by Employer.

(b) “Confidential Information and Trade Secrets” includes, but is not limited
to, the following information and materials:

(i) Financial information, of any kind, pertaining to Employer, including,
without limitation, information about the profit margins, profitability, income
and expenses of Employer or any of its divisions or lines of business;

(ii) Names and all other information about, and all communications received
from, sent to or exchanged between, Employer and any person or entity which has
purchased, contracted, hired, chartered equipment, vessels, personnel or
services, or otherwise entered into a transaction with Employer regarding
Forbes’s Business, or to which Employer has made a proposal with respect to
Forbes’s Business (such person or entity being hereinafter referred to as
“Customer” or “Customers”);

 

11



--------------------------------------------------------------------------------

(iii) Names and other information about Employer’s employees, including their
experience, backgrounds, resumes, compensation, sales or performance records or
any other information about them;

(iv) Any and all information and records relating to Employer’s contracts,
transactions, charges, prices, or sales to its Customers, including invoices,
proposals, confirmations, statements, accounting records, bids, payment records
or any other information regarding transactions between Employer and any of its
Customers;

(v) All information about the employees, agents or representatives of Customers
who are involved in evaluating, providing information for, deciding upon, or
committing to purchase, sell or otherwise enter into a transaction relating to
Forbes’s Business (each such individual being hereinafter referred to as a
“Customer Representative”) including, without limitation, with respect to any
such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Customer Representative;

(vi) Any and all information or records relating to Employer’s contracts or
transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with Forbes’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;

(vii) All information about the employees, agents or representatives of
Suppliers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to Forbes’s Business (each such individual being hereinafter referred
to as “Supplier Representative”) including, without limitation, with respect to
any such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Supplier Representative;

(viii) Employer’s marketing, business and strategic growth plans, methods of
operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.

(c) Employee acknowledges that all notes, data, forms, reference and training
materials, leads, memoranda, computer programs, computer print-outs, disks and
the information contained in any computer, and any other records which contain,
reflect or describe any Confidential Information and Trade Secrets, belong
exclusively to Employer. Employee shall promptly return such materials and all
copies thereof in Employee’s possession to Employer upon termination of his
employment, regardless of the reasons therefor (such date being hereinafter
referred to as the “Termination Date”).

 

12



--------------------------------------------------------------------------------

(d) During Employee’s employment with Employer and thereafter, Employee will not
copy, publish, convey, transfer, disclose or use, directly or indirectly, for
Employee’s own benefit or for the benefit of any other person or entity (except
Employer) any Confidential Information and Trade Secrets. Employee’s obligation
shall continue in full force and effect until the later of the final day of any
period of non-competition or eighteen (18) months after the termination of
Employer’s employment. Employee will abide by all rules, guidelines, policies
and procedures relating to Confidential Information and Trade Secrets
implemented and/or amended from time to time by Employer.

Employee acknowledges that any actual or threatened breach of the covenants
contained herein will cause Employer irreparable harm and that money damages
would not provide an adequate remedy to Employer for any such breach. For these
reasons, and because of the unique nature of the Confidential Information and
Trade Secrets and the necessity to preserve such Confidential Information and
Trade Secrets in order to protect Employer’s property rights in the event of a
breach or threatened breach of any of the provisions herein, Employer, in
addition to any other remedies available to it at law or in equity, shall be
entitled to immediate injunctive relief against Employee to enforce the
provisions of this Agreement and shall be entitled to recover from Employee its
reasonable attorney’s fees and other expenses incurred in connection with such
proceedings.

Notwithstanding anything herein to the contrary, or in any agreement or
communication between Employer and Employee, (a) the confidentiality and
nondisclosure obligations herein shall not prohibit or restrict Employee from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory authority,
regarding any possible securities law violations, and (b) Employer shall not
enforce or threaten to enforce, any confidentiality agreement or other similar
agreement, nor take or threaten to take any other action against Employee for
engaging in the types of communications described in (a) above.

11. Noncompetition and Nonsolicitation.

(a) During the term of Employee’s employment, Employer agrees to provide, and to
continue to provide Employee, on a daily, weekly, monthly and continual basis,
access to, and the use of, its “Confidential Information and Trade Secrets”
concerning Forbes’s Business, and Employer’s employees, Customers and Customer
Representatives, Suppliers and Supplier Representatives and Employer’s
transactional histories with all of them, as well as information about the
logistics, details, revenues and expenses of Forbes’s Business, in order to
allow Employee to perform Employee’s duties under this Agreement, and to develop
or continue to solidify relationships with Customers, Customer Representatives,
Suppliers and Supplier Representatives. Employee acknowledges that new and
additional Confidential Information and Trade Secrets regarding each of these
matters is developed by Employer as a part of its continuing operations, and
Employer hereby agrees to provide Employee access to and use of all such new,
additional and continuing Confidential Information and Trade Secrets, and
Employee acknowledges that access to such new, additional and continuing
Confidential Information and Trade Secrets is essential for Employee to be able
to perform, and continue to perform, Employee’s duties under this Agreement. In
addition, Employer agrees to provide, and continue to provide, training,
education, direction and development to Employee with respect to all of
Employer’s business methods, processes, procedures, software and information,
including newly developed and newly discovered information, in order to ensure
Employee can perform Employee’s duties hereunder and participate in Forbes’s
business.

 

13



--------------------------------------------------------------------------------

(b) In consideration of Employer’s agreement to provide Employee with access to
and use of its Confidential Information and Trade Secrets, including new,
additional and continuing Confidential Information and Trade Secrets, and to
provide training, Employee agrees to refrain from competing with Employer, or
otherwise engaging in Restricted Activities within the Restricted Area, each as
defined herein, during the Restricted Period.

(c) Restricted Period. Employee agrees that during the term of his employment
with Employer, and thereafter until the later of (i) the end of the Initial Term
or any then applicable Extension Period and (ii) one (1) year following
termination of Employee’s employment following a notice of non-renewal,
regardless of the date or cause of such termination of employment (the
“Restricted Period”), and regardless of whether the termination of employment
occurs with or without cause, and regardless of who terminates such employment,
Employee will not, directly or indirectly, engage in any of the Restricted
Activities within the Restricted Area.

(d) Restricted Activities. Restricted Activities shall mean and include all of
the following:

(i) directly or indirectly, owning, managing, operating, joining, controlling,
being employed by, or participating in the ownership, management, operation or
control of, or be connected in any manner with, including, without limitation,
holding any position as an employee, officer, director, agent, independent
contractor, recruiter, consultant, partner, shareholder, investor, lender,
underwriter or in any other individual or representative capacity in any person,
entity or business that is engaged in Forbes’s Business (a “Restricted
Enterprise”). The restrictions of this section shall not be violated by (i) the
ownership of no more than 5% of the outstanding securities of any company whose
stock is publicly traded or (ii) following the termination of his employment
with Employer, his employment by a certified public accounting firm or a
commercial or investment bank that may have as a client or customer: (A) a
Competitor to Employer or (B) any of the clients or customers of Employer with
whom Employer did business during the term of Employee’s employment, so long as
Employee does not directly or indirectly serve, advise or consult in any way
such Competitor to Employer or client or customer of Employer, respectively,
during the Restricted Period.

(ii) Recruiting, hiring or attempting to recruit or hire, either directly or by
assisting others, any other employee of Employer, or any of its customers or
suppliers in connection with Forbes’s Business. For purposes of this covenant,
“any other employee” shall include employees, consultants, independent
contractors or others who are still actively employed by, or doing business
with, Employer, its Customers or Suppliers, at the time of the attempted
recruiting or hiring, or were so employed or doing business at any time within
six months prior to the date of such attempted recruiting or hiring;

(iii) Communicating, by any means, soliciting or offering to solicit the
purchase, performance, sale, furnishing, or providing of any equipment,
services, or product which constitute any part of Forbes’s Business to, for or
with any Customer, Customer Representative, Supplier or Supplier Representative;
and

 

14



--------------------------------------------------------------------------------

(iv) Using, disclosing, publishing, copying, distributing or communicating any
Confidential Information and Trade Secrets to or for the use or benefit of
Employee or any other person or entity other than Employer.

(e) Permitted Activities. Subject to Section 5(a) and Section 11, no provision
of this Agreement shall prohibit (i) Employee’s continued officer positions,
board memberships and service with board committees and/or investments in the
entities listed on Schedule 1 attached hereto (the “Scheduled Entities”)
provided that (A) the Employee’s role or amount of time spent with respect to
any of the Scheduled Entities does not expand or increase from that in effect on
December 1, 2016 and (B) the nature and scope of the services and/or products
provided by the Scheduled Entities does not change from that in effect on
December 1, 2016 or (ii) such other activities as may be approved by the Board
at any time after the Commencement Date (collectively, the “Permitted
Activities”).

(f) Restricted Area. The Restricted Area shall mean and include anywhere in the
continental United States.

(g) Agreement Ancillary to Other Agreements. This covenant not to compete is
ancillary to and part of other agreements between Employer and Employee,
including, without limitation, Employer’s agreement to disclose, and continue to
disclose, its Confidential Information and Trade Secrets, and its agreement to
provide, and continue to provide, training, education and development to
Employee.

(h) Independent Agreements. The parties hereto agree that the foregoing
restrictive covenants set forth herein are essential elements of this Agreement,
and that, but for the agreement of Employee to comply with such covenants,
Employer would not have agreed to enter into this Agreement. Such covenants by
Employee shall be construed as agreements independent of any other provision in
this Agreement. The existence of any claim or cause of action of Employee
against Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

(i) Equitable Reformation. The parties hereto agree that if any portion of the
covenants set forth herein are held to be illegal, invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. Employer and
Employee agree that, if any court of competent jurisdiction determines the
specified time period or the specified geographical area applicable herein to be
illegal, invalid, unreasonable, arbitrary or against public policy, a lesser
time period or geographical area which is determined to be reasonable,
non-arbitrary and not illegal or against public policy may be enforced against
Employee. Employer and Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by Employer and the Confidential Information and Trade
Secrets and training provided by Employer to Employee.

 

15



--------------------------------------------------------------------------------

12. Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Sections 9, 10 or 11 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event either party commences legal action relating to the
enforcement of the terms of Sections 9, 10 or 11 of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party all of the costs and expenses in connection therewith, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings).

13. Compliance with Other Agreements. Employee represents and warrants that the
execution of this Agreement by him and his performance of his obligations
hereunder will not conflict with, result in the breach of any provision of or
the termination of or constitute a default under any agreement to which Employee
is a party or by which Employee is or may be bound.

14. Waiver of Breach. The waiver by Employer of a breach of any of the
provisions of this Agreement by Employee shall not be construed as a waiver of
any subsequent breach by Employee.

15. Binding Effect; Assignment.

(a) Employer is a subsidiary of Forbes Energy Services Ltd. (the Parent), and
Forbes’s Business, as defined in Section 10, is carried on by, and the
Confidential Information and Trade Secrets as defined in Section 10 has been,
and will continue to be, developed by Employer, Parent and each of Parent’s or
Employer’s subsidiaries and affiliates, all of which shall be included within
the meaning of the word “Employer” as that term is used in Sections 9, 10, 11
and 12 of this Agreement. This Agreement shall inure to the benefit of, and be
enforceable by, Employer, Parent, and each of the subsidiaries and affiliates
included within the definition of the word “Employer” as used in Sections 9, 10,
11 and 12.

(b) The rights and obligations of Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Employer.
This Agreement is a personal employment contract and the rights, obligations and
interests of Employee hereunder may not be sold, assigned, transferred, pledged
or hypothecated.

16. Indemnification. Employee shall be entitled throughout the term of this
Agreement and thereafter to indemnification by Parent and Employer in respect of
any actions or omissions as an employee, officer or director of Parent, Employer
(or any successor thereof) to the fullest extent permitted by law. The parties
acknowledge that Employee is also entitled to the benefits of a separate
Indemnification Agreement between Employee and Parent and that this section
shall be read as complimentary with and not in conflict with or substitution for
such Indemnification Agreement. Parent and Employer also agree to obtain
directors and officers (D&O) insurance in a reasonable amount determined by the
Board and to maintain such insurance during the term of this Agreement (as such
Agreement may be extended from time to time) and for a period of twelve (12)
months following the termination of this Agreement, as so extended.

 

16



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement (including Appendix “A” and Appendix “B”,
as either may be amended from time to time) contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

18. Construction and Interpretation.

(a) The Board shall have the sole and absolute discretion to construe and
interpret the terms of this Agreement, unless another individual or entity is
charged with such responsibility.

(b) This Agreement shall be construed pursuant to and governed by the laws of
the State of Texas (but any provision of Texas law shall not apply if the
application of such provision would result in the application of the law of a
state or jurisdiction other than Texas).

(c) The headings of the various sections in this Agreement are inserted for
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.

(d) Consistent with Section 11(i), the following sentences of this Section 18(d)
shall apply. Any provision of this Agreement that is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation that renders the term or provision valid shall be favored.

(e) This Agreement shall be construed to the extent necessary to comply with the
provisions of Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder

19. Notice. All notices that are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 

To Employer:           

Forbes Energy Services LLC

Attention: John E. Crisp, President and Chief Executive Officer

3000 South Business Highway 281

Alice, Texas 78332

Fax: (713) 481-8344

 

17



--------------------------------------------------------------------------------

To Employee:           

Steve Macek.

4305 Spring Creek Dr.

Corpus Christi, TX 78410

20. Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Alice, Jim Wells County, Texas. The parties to this Agreement agree
that jurisdiction and venue in any action brought pursuant to this Agreement to
enforce its terms or otherwise with respect to the relationships between the
parties shall properly lie in the Judicial District Court for Jim Wells County
or in the United States District Court for the Southern District of Texas,
Corpus Christi Division, Corpus Christi Office.

21. Six-Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with Employer,
he is a “specified employee” as defined in Section 409A of the Code, and one or
more of the payments or benefits received or to be received by Employee pursuant
to this Agreement would constitute deferred compensation subject to Section 409A
of the Code, no such payment or benefit will be provided under this Agreement
until the earlier of (a) the date that is six (6) months following Employee’s
termination of employment with Employer, or (b) the Employee’s death. The
provisions of this Section 21 shall only apply to the extent required to avoid
Employee’s incurrence of any penalty tax or interest under Section 409A of the
Code or any Treasury Regulations and other guidance issued thereunder

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

EMPLOYER: FORBES ENERGY SERVICES LLC By:  

/s/ John E. Crisp

John E. Crisp President and Chief Executive Officer EMPLOYEE:

/s/ Steve Macek

Steve Macek

ACKNOWLEDGED AND AGREED TO FOR

PURPOSES OF GUARANTEEING THE

FINANCIAL OBLIGATIONS OF EMPLOYER

TO EMPLOYEE:

 

FORBES ENERGY SERVICES LTD. By:   /s/ John E. Crisp John E. Crisp President and
Chief Executive Officer

Signature Page – Employment Agreement



--------------------------------------------------------------------------------

APPENDIX A

[TBD]



--------------------------------------------------------------------------------

APPENDIX B

[TBD]



--------------------------------------------------------------------------------

APPENDIX C

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

RELEASE

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of April 13, 2017 (the “Employment Agreement”), by and
between Steve Macek (the “Employee”) and Forbes Energy Services LLC (the
“Employer”) (each of the Employee and the Employer, a “Party” and collectively,
the “Parties”), the sufficiency of which the Employee acknowledges, the
Employee, with the intention of binding the Employee and the Employee’s heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Employer and each of its subsidiaries and affiliates (the
“Employer Affiliated Group”), their present and former officers, directors,
Employees, shareholders, agents, attorneys, employees and employee benefit plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the “Employer Released Parties”), of and
from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Employee, individually or as a member of a class, now has, owns or holds, or has
at any time heretofore had, owned or held, arising on or prior to the date
hereof, against any Employer Released Party that arises out of, or relates to,
the Employment Agreement, the Employee’s employment with the Employer or any of
its subsidiaries and affiliates, or any termination of such employment,
including claims (i) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (ii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:

 

  A. rights and entitlements Employee may have under the Employment Agreement,
including any payments that are due to be made subject to execution and delivery
of this Release;

 

  B. rights Employee may have under the Company’s Management Incentive Plan and
any awards granted to Employee thereunder;

 

  C. claims for benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of
Section 3(3) of ERISA) of the Employer Affiliated Group; and



--------------------------------------------------------------------------------

  D. rights to indemnification the Employee has or may have under the by-laws or
certificate of incorporation of any member of the Employer Affiliated Group or
as an insured under any director’s and officer’s liability insurance policy now
or previously in force;

2. The Employee acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Employer Released
Party, any such liability being expressly denied.

3. This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.

4. The Employee specifically acknowledges that the Employee’s acceptance of the
terms of this Release is, among other things, a specific waiver of the
Employee’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Employee is not permitted to waive.

5. The Employee acknowledges that the Employee has been given a period of
forty-five (45) days to consider whether to execute this Release. If the
Employee accepts the terms hereof and executes this Release, the Employee may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release. If no such revocation occurs, this
Release shall become irrevocable in its entirety, and binding and enforceable
against the Employee, on the day next following the day on which the foregoing
seven-day period has elapsed. If such a revocation occurs, the Employee shall
irrevocably forfeit any right to payment of the Severance Benefits (as defined
in the Employment Agreement), but the remainder of the Employment Agreement
shall continue in full force.

6. The Employee acknowledges and agrees that the Employee has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any complaints, charges or lawsuits against any Employer Released Party with any
governmental agency, court or tribunal.

7. The Employee acknowledges that the Employee has been advised to seek, and has
had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.

8. The Employee acknowledges that this Release relates only to claims that exist
as of the date of this Release.

9. The Employee acknowledges that the Severance Benefits the Employee is
receiving in connection with this Release and the Employee’s obligations under
this Release are in addition to anything of value to which the Employee is
entitled from the Employer.

10. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.



--------------------------------------------------------------------------------

11. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Employer Released Party’s right to enforce any
obligations of the Employee under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

12. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

13. Notwithstanding anything to the contrary herein, this Release shall be void
ab initio if Employer fails to provide the Severance Benefits (as defined in the
Employment Agreement) to Employee.

14. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

15. This Release shall be binding upon any and all successors and assigns of the
Employee and the Employer.

16. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to the conflicts of law
principles thereof.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed of                     ,
20    .

 

 

Steve Macek



--------------------------------------------------------------------------------

SCHEDULE 1

PERMITTED ACTIVITIES

None.